Exhibit 10.50


LLP Partners



EVERCORE PARTNERS INC.
NOTICE OF AWARD OF RESTRICTED STOCK UNITS
Evercore Partners Inc. (the “Company”), pursuant to its Amended and Restated
2006 Stock Incentive Plan (the “Plan”), hereby awards to the participant
identified below a restricted stock unit award (the “Award”) with respect to the
number of shares of the Company’s Class A common stock (“Shares”) indicated
below in this Notice of Award of Restricted Stock Units (the “Notice”). The
Award is effective on the grant date indicated below and is subject to the terms
set forth herein and in the Restricted Stock Unit Award Terms and Conditions
attached hereto (the “Terms and Conditions”) and your Schedule of Terms (as in
effect from time to time, the “SoT”) relating to the Amended and Restated
Limited Liability Partnership Deed in Relation to Evercore Partners
International LLP (the “LLP Agreement,” and together with the SoT, the “LLP
Documents”).
Participant
 
Grant Date
February 11, 2014
Number of RSUs Granted
 
Vesting Schedule
25% of this Award will vest on each of the first, second, third and fourth
anniversaries of February 4, 2014, subject in each case to the Participant’s
continued service with one or more of the Company’s Affiliates through the
applicable vesting date and subject further to accelerated vesting in certain
cases, all as specified in the attached Terms and Conditions.



You do not have to accept this Award. If you wish to decline this Award, you
should promptly notify the undersigned of your decision in writing. If you do
not provide such written notification within 10 days, you will be deemed to have
accepted this Award on the terms set forth herein and in the attached Terms and
Conditions. Your acceptance of this Award will also constitute your affirmation
that you are in compliance with the terms of all restrictive covenants contained
in the LLP Documents and that you remain bound by such covenants.
If you have been promoted or had a change in position and, in conjunction with
this Award, have been asked to execute a revised SoT, this Award is contingent
on your delivery to the Company of that revised SoT within 10 days of your
receipt of this Notice and related Terms and Conditions. Failure to timely
execute and deliver the revised SoT will be deemed a rejection of this Award and
all rights hereunder.
EVERCORE PARTNERS INC.
By: _______________


Date: ______________
Attachments:
Restricted Stock Unit Award Terms and Conditions
Stock Incentive Plan Prospectus




#24065755 v1

--------------------------------------------------------------------------------

LLP Partners

RESTRICTED STOCK UNIT AWARD TERMS AND CONDITIONS
This document contains the Terms and Conditions of the restricted stock units
awarded by the Company to the Participant indicated in the attached Notice.
Capitalized terms not otherwise defined herein or in the Notice have the same
meanings as defined in the Plan.
1.Grant of RSUs. Effective on the Grant Date, the Company grants to the
Participant the number of restricted stock units (“RSUs”) indicated in the
Notice, on the terms and conditions hereinafter set forth. Each RSU represents
the unfunded, unsecured right of the Participant to receive one Share. The
Participant will become vested in the RSUs, and take delivery of the Shares
subject thereto, as set forth in these Terms and Conditions.
2.    Vesting and Delivery.
(a)Subject to the Participant remaining in continuous service with the Company
through the relevant Vesting Event (as hereinafter defined), the Participant
shall become vested in the RSUs subject hereto as follows (the occurrence of
each such event described herein, a “Vesting Event”):


(i)Twenty-five percent (25%) of the total number of RSUs subject hereto shall
become vested on February 4, 2015;


(ii)Twenty-five percent (25%) of the total number of RSUs subject hereto shall
become vested on February 4, 2016;


(iii)Twenty-five percent (25%) of the total number of RSUs subject hereto shall
become vested on February 4, 2017;


(iv)Twenty-five percent (25%) of the total number of RSUs subject hereto shall
become vested on February 4, 2018; and


(v)Any otherwise unvested RSUs shall become one hundred percent (100%) vested
upon (A) the occurrence of a Change in Control, (B) the occurrence of an event
described in clause 35 of the LLP Agreement, or (C) the Participant being a Good
Leaver (as defined in the LLP Documents, provided, that clause (c) of the “Rule
of 70” definition shall be deleted and replaced with the following: “attained a
combined age and years of service equal to at least 65”).


(b)Upon cessation of the Participant’s service with the Company for any reason
other than as described in Section 2(a)(v)(C) above, all then unvested RSUs
shall immediately be forfeited by the Participant, without payment of any
consideration therefor.


(c)Upon the occurrence of a Vesting Event, one Share shall be issuable for each
RSU that vests on the date of such Vesting Event, subject to the terms and
provisions of the Plan and these Terms and Conditions (including, without
limitation, Sections 2(d) and 2(e) below). Thereafter, upon satisfaction of any
required tax withholding obligations and except as otherwise provided in
Sections 2(d) and 2(e) below, the Company shall deliver to the Participant
Shares



#24065755 v1

--------------------------------------------------------------------------------




underlying any vested RSUs as soon as practicable (but in no event later than 15
calendar days after the Vesting Event).
(d)In the event of the occurrence of a Vesting Event under Section 2(a)(v)(C)
arising from the Participant being “Removed without Cause” (as defined in the
LLP Documents), each Share issuable in respect of an RSU then vesting will be
delivered by the Company (following satisfaction of applicable tax withholding
requirements) within 30 days following the end of the “Restricted Period” (as
defined in the LLP Documents); provided the Participant, within such 30 day
period, executes a general release of claims against the Company and its
Affiliates in a form reasonably prescribed by the Company. If the Participant
fails to timely satisfy the release requirements described in the preceding
sentence, any RSUs otherwise vesting as a result of the Participant being
“Removed without Cause” and any Shares otherwise issuable under this paragraph
will be forfeited and the Participant will have no further rights hereunder.
(e)In the event of the Participant’s Qualifying Retirement (as defined in the
LLP Documents), each Share issuable in respect of an RSU then vesting will be
delivered by the Company (following satisfaction of applicable tax withholding
requirements) promptly following the earliest of (i) the Participant’s death,
(ii) the Participant’s “Permanent Incapacity” (as defined in the LLP Documents),
(iii) a Terminating Material Breach (as defined in the LLP Agreement), and (iv)
(A) the first anniversary of the date of the Participant’s cessation of service,
if the RSU would otherwise have vested prior to such anniversary pursuant to
Sections 2(a)(i)-(iv), 2(a)(v)(A) or 2(a)(v)(B), or (B) the date the RSU would
otherwise have vested pursuant to Sections 2(a)(i)-(iv), 2(a)(v)(A) or
2(a)(v)(B), if such date is after the first anniversary of your cessation of
service; provided that in any case, no forfeiture of the RSU is required
pursuant to Section 10. If the forfeiture of an RSU is required pursuant to
Section 10, the RSU will be cancelled and the Participant (and his or her heirs
or intestate successors) will have no further rights in respect thereof or in
respect of any Share underlying such RSU.


(f)In the event of the death of the Participant, the delivery of Shares under
this Section 2 shall be made in accordance with the beneficiary designation form
on file with the Company; provided, however, that, in the absence of any such
beneficiary designation form, the delivery of Shares under this Section 2 shall
be made to the person or persons to whom the Participant’s rights with respect
to this Award shall pass by will or by the applicable laws of descent and
distribution.


(g)For purposes of these Terms and Conditions, service with the Company will be
deemed to include service with the Company’s Affiliates, but only during the
period of such affiliation.


3.    Adjustments Upon Certain Events. The Committee shall, in its sole
discretion, make equitable substitutions or adjustments to the number of Shares
and RSUs subject hereto pursuant to Section 9(a) of the Plan.



-2-
#24065755 v1

--------------------------------------------------------------------------------




4.    No Right to Continued Service. Neither the Plan, the Notice nor these
Terms and Conditions shall be construed as giving the Participant the right to
be retained in the employ or service of, or in any consulting relationship with,
the Company or any of its Affiliates. Further, the Company (or, as applicable,
its Affiliates) may at any time dismiss the Participant, free from any liability
or any claim under the Plan, the Notice or these Terms and Conditions, except as
otherwise expressly provided herein.
5.    No Acquired Rights. This Award has been granted entirely at the discretion
of the Committee. The grant of this Award does not obligate the Company to grant
additional Awards to the Participant in the future (whether on the same or
different terms).
6.    No Rights of a Stockholder; Dividend Equivalent Payments.
(a)    The Participant shall not have any rights or privileges as a stockholder
of the Company, which for the avoidance of doubt includes no rights to dividends
or to vote, until the Shares in question have been registered in the Company’s
register of stockholders as being held by the Participant.
(b)    The foregoing notwithstanding:
(i)    if the Company declares and pays a cash dividend or distribution with
respect to its Shares, the RSUs subject hereto will be increased by a number of
additional RSUs determined by dividing (A) the total dividend or distribution
that would then be payable with respect to a number of Shares equal to the
number of RSUs outstanding hereunder on the dividend or distribution record date
for which no Vesting Event has yet occurred, divided by (B) the Fair Market
Value on the date the dividend or distribution is paid. Additional RSUs credited
under this paragraph will be subject to the same terms and conditions (including
the same vesting and delivery schedule, but not including the right to be
credited with additional dividend equivalent RSUs under this section) as the
RSUs outstanding hereunder on the applicable dividend or distribution record
date for which no Vesting Event has yet occurred.
(ii)    if the Company declares and pays a cash dividend or distribution with
respect to its Shares after the occurrence of a Vesting Event with respect to
particular RSUs but before Shares are issued in respect thereof, the Company
will make a special cash payment to the Participant equal to the amount of the
dividend or distribution that would have been payable to the Participant had he
or she been the record holder of those Shares on the record date of such
dividend or distribution. Such special cash payment will be subject to
withholding for applicable taxes.
7.    Transferability of Shares. Any Shares issued or transferred to the
Participant pursuant to this Award shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan, the
Notice, these Terms and Conditions or the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such Shares are listed, and any applicable Federal or state laws or
relevant securities laws of the jurisdiction of the domicile of the Participant,
and the Committee may cause a legend or legends to be put on any certificates
representing such Shares or make an appropriate entry on the record books of the
appropriate registered book-entry custodian, if the Shares are not certificated,
to make appropriate reference to such restrictions.

-3-
#24065755 v1

--------------------------------------------------------------------------------




8.    Transferability of RSUs. Except as set forth in Section 2(f), the RSUs
(and, prior to their actual issuance, the Shares subject hereto) may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or by the laws of descent and
distribution, and any purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance not permitted by this Section 8 shall be void and
unenforceable.
9.    Withholding. The Company or any Affiliate shall have the right and are
hereby authorized to withhold from any transfer due under this Award, or from
any other compensation or amount owing to the Participant, applicable
withholding taxes with respect to this Award to satisfy all obligations for the
payment of such taxes. The payment of any applicable withholding taxes through
the withholding of Shares otherwise issuable under this Award shall not exceed
the minimum required withholding liability.
10.    Restrictive Covenants.
(a)    The Participant has agreed to be bound by certain restrictive covenants
during his or her service to the Company and following the cessation of that
service, as included in the LLP Documents (such covenants, together with any
restrictive covenants made by the Participant after the date hereof, the
“Restrictive Covenants”). As a condition to the issuance or delivery of Shares
in respect of RSUs, the Participant may be required to certify, in a manner
acceptable to the Company, that he or she continues to be in compliance with the
Restrictive Covenants.
(b)    If the Participant violates any of the terms of the Restrictive
Covenants, then the Participant will immediately forfeit any remaining RSUs
(even if otherwise vested) for which Shares have not yet been delivered. In
addition, in the event of such conduct, the Participant will be required to
repay to the Company any dividend or distribution equivalent amounts paid under
Section 6(b)(ii) in respect of such Shares.
(c)    Similarly, if the Participant’s service with the Company terminates as a
result of his or her Qualifying Retirement and if, at any time prior to the
delivery of all Shares otherwise deliverable under Section 2(e), the Participant
engages in conduct that violates the Restrictive Covenants (regardless of the
fact that such Participant is at the time of such violation no longer an
employee or whether the time limits in the relevant Restrictive Covenant have
otherwise expired), in addition to any other remedies that are available
pursuant to the Restrictive Covenants: (i) the Participant will immediately and
automatically forfeit any remaining RSUs (even if otherwise vested) for which
Shares have not yet been delivered, and (ii) the Participant will be required to
repay to the Company any dividend or distribution equivalent amounts paid under
Section 6(b)(ii) in respect of such RSUs.
(d)    The remedies contained in this section will be in addition to, not in
lieu of, any other available remedies.
11.    Choice of Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAW.



-4-
#24065755 v1

--------------------------------------------------------------------------------




12.    RSUs Subject to Plan. All the RSUs are subject to the Plan, a copy of
which has been provided to the Participant and the terms of which are
incorporated herein by this reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail. The Notice
and these Terms and Conditions may only be amended in writing.
[Remainder of page intentionally left blank]



-5-
#24065755 v1